UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4149


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,


      v.

EDWARD LEE LEWIS,

             Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:02-cr-00042-1)


Submitted: August 24, 2018                                        Decided: August 28, 2018


Before WILKINSON and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christina M. Capece, Federal Public Defender, Jonathan D. Byrne, Research & Writing
Specialist, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston, West
Virginia, for Appellant. Michael B. Stuart, United States Attorney, J. Matthew Davis,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward Lee Lewis was charged with violating several conditions of his supervised

release. At a hearing at which Lewis admitted the violations, the district court revoked

release and sentenced him to 18 months in prison. Lewis appeals.

      “We will affirm a revocation sentence if it is within the statutory maximum and is

not ‘plainly unreasonable.’” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)). The record

establishes that Lewis was sentenced within the statutory maximum term of two years,

see 18 U.S.C. §§ 924(a)(2), 3559(a)(3), 3583(e)(3) (2012). The remaining question is

whether the sentence is plainly unreasonable.

      “When reviewing whether a revocation sentence is plainly unreasonable, we must

first determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d
544, 546 (4th Cir. 2010). Only if we find a sentence to be unreasonable will we consider

whether it is “plainly” so. United States v. Crudup, 461 F.3d at 440.

      A revocation sentence is procedurally reasonable if the district court considered

the Chapter Seven policy statement range and the applicable 18 U.S.C. § 3553(a) (2012)

sentencing factors. Id. A revocation sentence is substantively reasonable if the court

stated a proper basis for concluding that the defendant should receive the sentence

imposed, up to the statutory maximum. Id. “A court need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing a post-conviction

sentence, but it still must provide a statement of reasons for the sentence imposed.”

United States v. Thompson, 595 F.3d at 547 (internal quotation marks omitted).

                                            2
       We conclude that Lewis’ sentence is procedurally and substantively reasonable.

The district court considered relevant § 3553(a) factors, and the court was aware of

Lewis’ policy statement range of 5-11 months. Further, the court provided a sufficiently

individualized assessment in fashioning the revocation sentence. In this regard, the court

was particularly concerned that Lewis had demonstrated that he was not amenable to

either supervision or drug treatment. The court was similarly concerned that the offenses

of conviction were not minor crimes. We reject Lewis’ claims that the court should have

considered that he over-served his original sentence, imposed in 2002, because he was

erroneously determined to be an armed career criminal.         Case law and Guidelines

commentary counsel that supervised release and incarceration serve different ends and

that detention ordered upon revocation of release may not be decreased by time served in

official detention other than time spent in detention for the release violation. See United

States v. Johnson, 529 U.S. 53, 54-56 (2000); U.S. Sentencing Guidelines Manual

§ 7B1.3(e), p.s., cmt. n.3 (2017).

       We therefore affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3